PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/706,392
Filing Date: 15 Sep 2017
Appellant(s): Galante et al.



__________________
GALANTE et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8 and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Publication No. 2008/0163642 A1 to Okamoto et al. in view of US Patent No. 7,178,352 B2 to Lifson.

    PNG
    media_image2.png
    463
    645
    media_image2.png
    Greyscale

Okamoto teaches limitations from claim 1 in fig. 1, shown above, a compressor arrangement, comprising: a plurality of compressors (32, 42, within fluid machines 30, 40) connected in parallel circuit (as shown in fig. 1), the plurality of compressors including at least a first compressor (42) and a second compressor (32), wherein each of the first compressor and the second compressor include a single inlet (connected to the suction pipes 38 and 48), single outlet (connected to the discharge pipes 35 and 45) and a single flowpath extending between the single inlet and the single outlet (as shown in fig. 1, no other inlets or outlets from each compressor are provided) and wherein each of the first compressor (42) and the second compressor (32) includes a housing (the housing of the fluid machines (30 and 40 of which the compressors are elements) and a motor (34 and 44) contained within said housing,
wherein each compressor of the plurality of compressors (32 and 42) contains an independent internal motor (34 and 44, contained in the housings of the fluid machines 30 and 40 which are further the outer housings of the compressors) to drive the 
Regarding claims 1 and 29, Okamoto does not teach each compressor having a volume index which is different for the first compressor and the second compressor and which is fixed and non-variable as recited in claim 1 or these compressors being screw compressors as taught in claim 29.  Lifson teaches in col. 2, lines 44-51 a refrigeration cycle machine having two compression passages, each of which has a different volume index based on the geometry of the rotors between which the refrigerant is compressed and thus is fixed by this geometry as taught in claim 1 and teaches these compressors being screw compressors as taught in claim 29.  Lifson further teaches limitations from claim 1 in fig. 1, shown above, a compressor arrangement, comprising: 
a plurality of refrigerant compressors connected in parallel circuit (the compressor 20 has parallel first and second compression paths as shown in fig. 1, one formed between rotors 26 and 27 and one formed between rotors 27 and 28), each refrigerant compressor having a volume index (as taught in col. 2, lines 44-51) the plurality of refrigerant compressors including at least one first compressor (between rotors 26 and 27) and at least one second compressor (between rotors 27 and 28), wherein each of the first compressor and the second compressor include[s] a single inlet, a single outlet, and a single flowpath between the single inlet and the single outlet, each first compressor having a different volume index than each second compressor (as taught in col. 2, lines 44-51), wherein the volume index of the first compressor and the second compressor is fixed and non-variable (Lifson provides no teaching of varying the volume indices of his 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Okamoto with the different and fixed volume indices of Lifson as recited in claim 1 in order to provide versatility to the system by allowing different degrees of compression for the use of the first compressor, the second compressor and both compressors with only simple control input (simply activating and deactivating compressors rather than ramping capacities up and down for multiple units).  Similarly, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Okamoto with the screw compressors of Lifson as recited in claim 29 because screw compressors are a common and reliable form of refrigerant compressor known to have a simple structure providing lower maintenance requirements and higher reliability.


    PNG
    media_image3.png
    441
    701
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    414
    537
    media_image4.png
    Greyscale

Okamoto teaches limitations from claim 3 in fig. 10, shown above, The compressor arrangement of claim 2, wherein in relative relation between the first and second compressors, each first compressor has a higher isentropic efficiency (as demonstrated by its higher COP) at a high temperature range for saturated condensing temperature (as indicated by the respective outdoor temperature, a parameter linked to the saturated condensing temperature in a refrigeration apparatus such as that of Okamoto as it is the outdoor air which provides cooling to the condenser thus establishing the condensing temperature) and wherein each second compressor has a higher isentropic efficiency (as demonstrated by its higher COP) at a low temperature range for saturated condensing temperature, the high temperature range being higher than the low temperature range.


Regarding claim 4, Okamoto as modified by Lifson (as discussed above) provides two compressors having optimal efficiency at different temperature ranges.  Claim 4 recites the compressor arrangement of claim 3, wherein each first compressor is substantially optimized for air cooling, and wherein each second compressor is substantially optimized for water cooling.  As per Appellant’s specification, the only particular properties taught to make a compressor “substantially optimized" for air or water cooling appear to be the volume indices and thus the condensing temperature provided by the compressor (as taught in ¶ 11).  As these properties are provided by Okamoto as modified by Lifson as discussed in the above rejections of claims 1 and 3 and no further limitations are recited in the claims or specification with regard to this “optimization”, Examiner finds the combination of Lifson and Okamoto set forth above to teach this limitation.

Okamoto teaches limitations from claim 5, the compressor arrangement of claim 3, further comprising:
a controller (60) in operative communication with the refrigerant compressors (32 and 42) for individually turning refrigerant compressors on and off (as taught in ¶ 82 on pg. 5;) the controller configured to selectively operate the first and second compressors in response to a demand load and a determination of different saturated condensing temperature conditions (as demonstrated in fig. 10 and ¶ 19), showing the different compressors to be better suited to different demand loads.



Okamoto teaches limitations from claim 7 in fig. 10, shown above, the compressor arrangement of claim 6, wherein,
when determined to be in the first high temperature range (around design point 2 in the graph of fig. 10), the controller operating the first compressors to the extent necessitated by the demand load, and operating the second compressors only as necessary to meet the demand load when all first compressors are already operating (the second fluid machines corresponding to the first compressors being more efficient in those ranges as taught in ¶ 36); and
when determined to be in the second low temperature range (around design point 1 in the graph of fig. 10), the controller operating the second compressors to the extent necessitated by a demand load, and operating the first compressors only as necessary to meet the demand load when all second compressors are already operating (the first fluid machines corresponding to the second compressors being more efficient in those ranges as taught in ¶ 36).

Okamoto teaches limitations from claim 8, the compressor arrangement of claim 5, further comprising at least one sensor (the temperature sensors taught in ¶ 82) adapted to sense an environmental condition (outdoor temperature) indicative of the high and low temperature ranges (as shown in fig. 10), the sensor in communication with the 

Regarding the limitations of claim 12, refer to the above rejections of claims 5, 6, and 8 regarding Okamoto’s use of outdoor temperature in controlling the compressors of his system.  One of ordinary skill in the art would have found it to be an obvious mechanical expedient to modify Okamoto to sense or determine the demand load and make the other determinations from that value as it is a parameter that is more directly useful to the operation of the system than the outdoor temperature itself and would thus reduce the amount of computation required to control the system.

Regarding the limitations of claim 13, refer to the above rejection of claim 8.

Okamoto teaches limitations from claim 14 in fig. 1 shown above, the compressor arrangement of claim 1, wherein the compressor housing of the first compressor (that of fluid machine 40) encloses compressor bodies of the first compressor (42) and wherein the compressor housing of the second compressor (that of fluid machine 30) encloses compressor bodies of the second compressor (32).

Okamoto teaches limitations from claim 15 in fig. 1, shown above, The compressor arrangement of claim 1, further comprising a common refrigerant suction pipe (including the pipes 38 and 48 and the pipe from which both branch) connecting inlet ports of each .

Claims 17, 19, 20, 21, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto in view of Lifson and further in view of US Publication No. 2009/0255278 A1 to Taras et al.

Okamoto teaches limitations from claim 17 in fig. 1, shown above, a method of compressing refrigerant, comprising:
arranging at least two refrigerant compressors (32, 42, within fluid machines 30, 40) in fluid parallel (as shown in fig. 1) wherein each compressor of the at least two compressors has a single inlet (connected to the suction pipes 38 and 48), a single outlet (connected to the discharge pipes 35 and 45), and a single flowpath extending between the inlet and the outlet (as shown in fig. 1, no other inlets or outlets from each compressor are provided), and wherein each of the at least two compressors (32 and 42) includes a housing (the housing of the fluid machines (30 and 40 of which the compressors are elements) and an internal independent motor to drive the compressor contained within said housing (the motors 34 and 44 of the fluid machines 30 and 40), and wherein the plurality of compressors share a common suction line (from which branch lines 38 and 48 branch as shown in fig. 1) and share a common discharge line (into which branch lines 35 and 45 join as shown in fig. 1); and
selectively operating the at least two refrigerant compressors (as taught in ¶ 71).

Okamoto nor Lifson teaches the control of the compressors being performed based on a saturated condensing temperature as recited in claim 17, or this saturated condensing temperature being determined based at least on an actual temperature and refrigerant pressure as recited in claim 19.  Taras teaches in ¶ 23 a compressor configured with a number of sensors including temperature sensor disposed at the discharge of the compressor for sensing the actual discharge temperature and suction and discharge pressure sensors for sensing refrigerant pressure at the suction and discharge ports of the compressor and teaches these sensors to be used for monitoring operational parameters including condenser saturation discharge temperature as taught in claim 19, and further teaches these parameters to be used in determinations of whether and how to operate the compressor of Taras as taught in claim 17.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify 

Regarding the limitations of claim 20, refer to the above rejection of claim 7.

Regarding the limitations of claim 21, refer to the above rejection of claim 14

Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto and Lifson as applied to claims 1-3, 5 and 8 above, and further in view of US Publication No. 2010/0170295 A1 to Okazaki et al.

Regarding claim 9, Okamoto teaches a system using a plurality of physically distinct scroll compressors and Lifson teaches a system having a plurality of refrigerant compressor paths.  Okamoto further teaches in fig. 1, shown above, the system of his invention having expanders (31 and 41) for expanding refrigerant, a condenser (22) and an indoor heat exchanger (21), refrigerant compressed by the compressors circulating to be condensed in the condenser, expanded by the expanders and evaporated by the evaporators before returning to the compressor.  Okamoto does not teach the expansion device being an expansion valve and being disposed with the evaporator in an “expansion unit”.  Okazaki teaches in fig. 1, shown below, a refrigeration cycle device in which a pair of expansion valves (8) are paired with heat exchangers (9) in indoor units (200).  It would 

Okamoto teaches limitations from claim 10, the compressor of claim 9, wherein said at least one sensor is a pressure sensor (as taught in pg. 5, ¶ 82) in communication with a refrigerant suction line upstream of the plurality of refrigerant compressors (at the low pressure side of the compressors), the controller determining whether a high or low temperature range exists based upon sensed pressure (as taught in ¶ 82, the pressure sensor is an alternative which may be used in place of temperature sensors).

Okamoto teaches limitations from claim 11, the compressor of claim 10, further comprising an intermediate temperature range intermediate of the high and low temperature ranges, wherein the controller selectively operates the first and second compressors (42 and 32) on a factor other than maximizing isentropic efficiency when in the intermediate range (as shown in fig. 10 of Okamoto and taught in ¶ 22, between the two Design Points of fig. 10, the COP of the system may be optimized by control of the rotation speeds of the two compressors).

s 18, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto, Lifson, and Taras as applied to claim 17 above, and further in view of Okazaki.

Regarding the limitations of claim 18, refer to the above rejection of claim 10.

Regarding the limitations of claim 28, refer to the above rejection of claim 9.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto and Lifson as applied to claims 1 and 2 above, and further in view of US Publication No. 2009/0185929 A1 to Duppert et al.

Regarding claim 16, Okamoto teaches a system using a plurality of physically distinct scroll compressors and Lifson teaches a system having a plurality of refrigerant compressor paths.  Neither teaches the system having a common mounting rail with both the first and second compressor assemblies being mounted along the rail.  Duppert teaches in ¶ 18 on pg. 2, a mounting assembly for a plurality of scroll compressor assemblies shown as a pair of mounting rails 32 to which the multiple compressor assemblies are commonly mounted.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Okamoto with the mounting rail of Duppert in order to better support and organize the plural compressor assemblies for easier installation and maintenance.

s 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto, Lifson, and Taras as applied to claims 17-21 above, and further in view of US Patent No. 5,170,636 to Hitosugi.

Regarding claim 22, Okamoto teaches a refrigeration cycle system having a pair of compressors arranged in parallel. Okamoto does not teach selectively operating the compressors in response to demand load with only the lowest volume index compressors operating at a low demand load and all of the compressors operating at a maximum demand load.  As discussed in the above rejection of claim 5, Okamoto teaches selectively operating the compressors on the basis of a sensed outdoor temperature.  Hitosugi teaches in col. 1, lines 24-34, in a compressor arrangement having two compression pumps, that when the load is low, only a single pump is operated and when the load is high, all available pumps are operated.  (It will be noted that Okamoto teaches the use of the lower volume index pump to be more efficient at lower temperatures, thus illustrating that it should be used when cooling demand is lower.)  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Okamoto with the compressor use of Hitosugi in order to improve the system’s efficiency when all compressors are not required while still providing sufficient cooling capacity when the demand for cooling is high.

Regarding the limitations of claim 23, refer to the above rejection of claim 5.



Okamoto teaches limitations from claim 25 in fig. 10, the method of claim 22, further comprising operating only the refrigerant compressors having the highest volume index at an intermediate load demand between lowest and maximum load demand to attempt to optimize efficiency (as shown in fig. 10, and described in ¶ 22: Okamoto teaches a pair of points on the temperature scale labeled "Design Point 1” and “Design Point 2” at which either the lower or higher volume index compressor is most efficient and teaches at these points the use of the corresponding compressor by itself to optimize efficiency.)
 
Claims 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okamoto, Lifson, and Taras as applied to claim 17 above, and further in view of US Patent No. 6,769,258 B2 to Pierson.

.

(2) Response to Argument
Appellant argues on pp. 7-9 of the Brief in an argument labeled I and A that “the modification proposed by the Examiner is actually a substitution of the compressor taught by Lifson for that taught by Okamoto” and that the system of Okamoto modified with the compressor of Lifson thus would not teach feature for which Okamoto is specifically relied upon. 
In response, Examiner disagrees.  There is no suggestion or indication in the record that the modification of Okamoto with the fixed volume indices of Lifson is a replacement of the compressors of Okamoto with those of Lifson.

Where Appellant presented this argument and interpretation in the previously Appeal Brief of 30 March 2020, Examiner addressed this argument in the following Non-Final Rejection of 13 July 2020, correcting this interpretation and identifying the rejection as a modification to the compressors of Okamoto rather than a replacement.
Appellant’s interpretation of the modification of Okamoto with the teachings of Lifson as one which must and can only involve a wholesale replacement of parts is a matter of opinion rather than fact and is inconsistent with the interpretation of the claims and prior art and the rejections set forth and elaborated in the record.  Because Appellant has argued only with regard to a ground of rejection not presented by the Examiner and materially different than that to which the claims are actually subject, Appellant has failed to address the instant rejection and this argument and those derived therefrom (see below) cannot be persuasive.

Appellant further argues on pg. 8 of the Brief that “the only modification that would be obvious to one of ordinary skill in the art is to replace the compressor of Okamoto with 
In response, Examiner disagrees.  In MPEP 2131 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103, the factual inquiries an examiner is to perform in analysis under 35 U.S.C. 103 as elaborated in Graham v John Deere Co. are clearly set forth.  These inquiries are “determining the scope and content of the prior art”, “ascertaining the differences between the claimed invention and the prior art” and “resolving the level of ordinary skill in the pertinent art”, none of which requires, as Appellant appears to assert, providing a detailed road map or instruction list of exactly how one of ordinary skill in the art would go about mechanically altering one system to accomplish the teachings of another.  
In resolving the level of ordinary skill in the pertinent art, Examiner has identified in Lifson teachings (particularly in col 2, lines 44-51) that indicate that it is known in the art that, in a system having two compressor flow paths, those flow paths may be provided with different volume indices.  Examiner further identified and indicated that it would be recognized as beneficial to provide other compressor arrangements having multiple flow paths (such as the two parallel compressors of Okamoto) with a different volume index for each path as taught by Lifson as such differently indexed flow paths to provide increased utility as each flow path may be operated separately from the other when it is determined that its volume index is best suited to instant operating conditions or to the desired operation.  Allowing this manner of control, in which only the best compressor for a given job is employed, would allow a versatility of operations without requiring complex 
The “volume index” of a compressor is not a term invented by Lifson but is a recognized term of art meaning “the ratio between the volume of a compression chamber when the suction port is closed to the volume of the same chamber when the discharge port is opened” or, put simply, the ratio of initial-to-final volume across a compression operation.  One of ordinary skill in the art at the time the application was filed would have recognized the benefits of two compressors in a system having different volume index ratios with fixed values in light of the teachings of Lifson and would have been able, based on their familiarity with and skill in the art, the modify the compressors already present in Okamoto with this feature.  In fact, because the system of Okamoto teaches two separate compressors each of whose geometry does not affect the structure of operation of the other (Okamoto, fig. 1 and pg. 1, ¶¶ 9-11), unlike Lifson’s compressor in which a single rotor (26) is employed by two separate compression paths (Lifson, col. 4, lines 6-22), the system of Okamoto would be easier to implement with a fixed volume index for each compressor as establishing the relevant geometry would affect only that compressor and would not risk interfering with the adjustments of the other.  One of ordinary skill would not, as Appellant asserts, have found “the only modification that would have been obvious” to be a complete physical substitution of one compressor for another, as though one of ordinary skill could not conceive of any structure but the exact compressor of Lifson being able to supply a fixed ratio of compression across a compression chamber.  
Appellant has provided no rationale or reasoning in support of the assertions of this argument besides the mere assertion that any modification besides the substitution 

Appellant argues on pp. 8-9 of the Brief that the compressor of Lifson has been substituted into the system of Okamoto and that this modification would render the system of Okamoto “unsatisfactory for its intended purpose” arguing that the features of the screw compressor of Lifson are incompatible with details of the refrigeration circuit of Okamoto.
In response, as discussed at length above, Examiner asserts that the substitution of the compressor of Lifson for that of Okamoto was not the basis of the rejection as Appellant has alleged and that this argument founded on that erroneous characterization of the instant rejection is not pertinent to the instant ground of rejection and is thus not persuasive.

Appellant argues on pp. 10-11 of the Brief in an argument labeled B that the system of Okamoto modified with the entire compressor of Lifson fails to teach the limitations of instant claim 1 with regard to the structure of the compressor, particularly arguing that the compressor of Lifson includes multiple inlets and outlets with two compression paths disposed within a single housing with a shared motor, in contrast to the claimed 
In response, Examiner disagrees.  As discussed at length above, the substitution of the compressor of Lifson for that of Okamoto is not the basis of the rejection of claim 1.  As such, Appellant’s argument that it is or that this substitution would prevent the compressors of Okamoto, which are relied upon to teach the indicated limitations, from exhibiting such structure is not relevant to the instant grounds of rejection and cannot be persuasive.
Specifically, Okamoto teaches two compressors and shows them in fig. 1 to have separate inlets (connecting to separate suction pipes 38 and 48) and separate outlets (connecting to discharge pipes 35 and 45) so that each compressor has a single flow path therethrough, and further shows each compressor disposed in a separate housing (within the fluid machines 30 and 40) and provided with a separate independent motor (34 and 44) (Okamoto, pg. 1, ¶ 9 and 71, also pp. 3-4 of the Non-Final Rejection and pp. 4-5 of this Examiner’s Answer).  Because the actual rejection of the claim only modifies the compression chambers of Okamoto with fixed volume indices and does not replace the inlets, outlets, housings, or motors as Appellant alleges, Appellant’s argument that the combination does not teach these features is not persuasive.

Appellant argues on pp. 11-13 of the Brief in an argument labeled C, that there would be no motivation to combine Okamoto and Lifson as applied in rejection claim 1, arguing that the examiner’s stated benefit of improving the versatility of the system is already accomplished in the two compressors with different volume ratios and COPs of 
In response, Examiner disagrees.  While both Okamoto and Lifson provide compressor systems in which the output of the compressor or compressors may be varied, Examiner identified in the rejection of claim 1 in both the Non-final rejection of 13 July 2020 and in the instant Examiner’s Answer that the modification of Okamoto with the volume indices of Lifson would provide Okamoto with not only versatility of operations but also to provide a simplified control scheme for the compressors.  
Appellant’s argument appears to treat “versatility” as a binary feature that a system or device may either have or lack fully with no gradations in between.  In reality, one system can be versatile and another can be recognized to be improved over the first system by being more versatile.  For example, a pocket knife with two blades can be said to be versatile as one blade or the other may be more suited to a particular task.  This same knife could be rendered more versatile with additional blades suited for more diverse tasks or with other additional tools such as a screwdriver or a bottle opener.  One would not say that there would be no motivation to add a screwdriver to a knife because it was already a versatile tool and the same logic holds true in the modification of Okamoto to provide added options and versatility with the fixed indices and associated control of Lifson.  As set forth in the rejection of the claims, the modification of the compressor of Okamoto with the different fixed volume indices of Lifson presents a new control scheme which may be used, activating and deactivating compressors to switch volume indices rather than ramping one or both compressors up or down to the desired level.  Having this option does not prevent the exercise of the graduated mixed operation control of 
For this reason, Appellant’s arguments that increasing versatility would not be a motivation to modify Okamoto with the teachings of Lifson is not persuasive as such increased versatility would be recognized as a benefit even to a system already taught to have some versatility.

Appellant argues on pg. 13 of the Brief regarding the structure of the compressor of Lifson and the single compressor with plural rotors, arguing that one of ordinary skill in the art would not look to such a compressor to modify a multi-compressor system such as Okamoto.
In response, Examiner disagrees.  As described in the rejection of the claim, the system of Lifson has certain benefits of versatility in a simple-control scheme which would be recognized by one of ordinary skill in the art as applicable to the multi-compressor system of Okamoto.  Appellant has not shown that one of ordinary skill in the art would not recognize such benefits or be able to achieve them through the modification of Okamoto with the relevant properties (i.e. the fixed volume indices) of Lifson but has only argued the two systems to have a physically different structure.  MPEP 2145 addresses this argument, making it clear that "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").  As such, Appellant’s argument that the combination of Okamoto and Lifson would not have been obvious on the grounds of the physical difference between a multi-flowpath compressor and multiple single-flowpath compressors cannot be persuasive.

Appellant argues on pp. 13-14 of the Brief in an argument labeled D that Okamoto cannot be relied upon to teach the limitation of claim 2 that the compressors are scroll compressors because the modification applied in rejecting claim 1 (from which claim 2 depends) is the complete replacement of the compressors of Okamoto with the compressor of Lifson.
In response, Examiner disagrees.  As discussed at length above, the substitution of the compressor of Lifson for that of Okamoto is not the basis of the rejection of claim 1 or any claim depending therefrom.  As such, Appellant’s argument that it is or that this substitution would prevent the compressors of Okamoto, which are relied upon to teach the indicated limitations, from exhibiting such structure cannot be persuasive.
Specifically, Okamoto teaches in ¶ 78 that the compressors of his invention may be embodied as scroll compressors.  Because the modification of Okamoto with the 

Appellant argues on pp.14-16 of the Brief in an argument labeled E that the graph of fig. 10 of Okamoto, cited to demonstrate the different efficiencies of the compressors of his system in the rejection of claim 3, shows coefficients of performance of the fluid machines (30 and 40) of Okamoto rather than the compressors (32 and 42) and that examiner has not demonstrated the different efficiencies shown in this graph to pertain to the compressors.
In response, Examiner disagrees.  The Coefficient of Performance (COP) is understood in the art as a common energy-efficiency metric representing a ratio of useful heat transfer (that is, heating or cooling work) provided to the work consumed to provide it.  The compressor (and with it, the motor by which it is driven) is the only element in each of the fluid machines to which such a metric is applicable because only the compressor (and by extension its motor) receives an input of work.  The expanders (31 and 41) generate work from the expansion of fluid and convey it to the compressors (30 and 40) by means of the shafts (33 and 43) (Okamoto pg. 1, ¶¶ 10-12) so “work consumed” is not a meaningful metric with regard to the expanders.  As such, Appellant’s arguments that the COPs of the fluid machines have not been shown to be relevant to 

Appellant argues on pp. 16-18 of the Brief in an argument labeled as II and A. that the modification of Okamoto with the compressor of Lifson would render Okamoto unsatisfactory for its intended purpose with regard to independent claim 17.
In response, Examiner disagrees.  This argument was addressed above with regard to independent claim 1 and is not persuasive when applied to claim 17 for the same reasons detailed on pp. 18-21 of this Examiner’s Answer with regard to claim 1.

Appellant argues on pp. 18-19 of the Brief in an argument labeled B that the system of Okamoto modified with the entire compressor of Lifson fails to teach the limitations of instant claim 17 with regard to the structure of the compressor, particularly arguing that the compressor of Lifson includes multiple inlets and outlets with two compression paths disposed within a single housing with a motor, in contrast to the claimed compressors which each have a single inlet, a single outlet, and a single flow path and an independent motor.
In response, Examiner disagrees.  This argument was addressed above with regard to independent claim 1 and is not persuasive when applied to claim 17 for the same reasons detailed on pp. 21-22 of this Examiner’s Answer with regard to claim 1.

Appellant argues on pp. 20-22 of the Brief in an argument labeled C, that there would be no motivation to combine Okamoto and Lifson as applied in rejection claim 17, 
In response, Examiner disagrees.  This argument was addressed above with regard to independent claim 1 and is not persuasive when applied to claim 17 for the same reasons detailed on pp. 22-23 of this Examiner’s Answer with regard to claim 1.

Appellant argues on pg. 22 of the Brief in an argument labeled D, that Taras, which is relied upon to teach the limitations of claim 19, “does not teach that the saturated condensing temperature is determined by at least one factor selected from the group consisting of: demand load, actual temperature, refrigerant pressure, and seasonal date data.”
In response, Examiner disagrees. Taras teaches in ¶ 23: 
“The use of pressure sensors and saturation temperature sensors are generally interchangeable for refrigerant system 10, since there is a direct relationship between pressure and corresponding saturation temperature.  Further, the discharge of the compressor may have a temperature sensor for more refined measurements. The corresponding operational parameters monitored by the sensors can include, but are not limited to, the outdoor and indoor fan motor current, power, torque or slip, the compressor motor current, power, torque or slip, the condenser saturation discharge temperature, evaporator saturation suction temperature, the compressor suction and discharge pressure, and the compressor discharge temperature.” (bolding by Examiner)  


Appellant argues on pp. 23-24 of the Brief in an argument labeled III that the addition of Okazaki to the combination of Okamoto and Lifson, used in rejecting dependent claims 9-11 which depend upon claim 1 “does not cure the above-described deficiencies of Okamoto and Lifson”, repeating the arguments addressed above with regard to the alleged substitution of the compressor of Lifson for those of Okamoto.
In response, Examiner disagrees.  As discussed above, at least in pp. 18-21 of this Answer, this deficiency exists only in the erroneous formulation of the rejection Appellant argues against which is not the actual grounds of rejection applied to the claims.  As such, there is no requirement that Okazaki or any other reference “cure” the deficiency Appellant has alleged which is not present in the actual grounds of rejection.


In response, Examiner disagrees.  As discussed above, at least in pp. 18-21 of this Answer, this deficiency exists only in the erroneous formulation of the rejection Appellant argues against which is not the actual grounds of rejection applied to the claims.  As such, there is no requirement that Okazaki or any other reference “cure” the deficiency Appellant has alleged which is not present in the actual grounds of rejection.

Appellant argues on pp. 25-26 of the Brief in an argument labeled V that the addition of Duppert to the combination of Okamoto and Lifson, used in rejecting dependent claims 18-28 which depend upon claim 1 “does not cure the above-described deficiencies of Okamoto and Lifson”, repeating the arguments addressed above with regard to the alleged substitution of the compressor of Lifson for those of Okamoto and alleging that this substitution would render Okamoto unsuitable for its intended purpose.
In response, Examiner disagrees.  As discussed above, at least in pp. 18-21 of this Answer, this deficiency exists only in the erroneous formulation of the rejection Appellant argues against which is not the actual grounds of rejection applied to the claims.  As such, 

Appellant argues on pp. 26-28 of the Brief in an argument labeled VI that the addition of Hitosugi to the combination of Okamoto, Lifson, and Taras, used in rejecting dependent claims 22-25 which depend upon claim 17 “does not cure the above-described deficiencies of Okamoto and Lifson”, repeating the arguments addressed above with regard to the alleged substitution of the compressor of Lifson for those of Okamoto and alleging that this substitution would render Okamoto unsuitable for its intended purpose.
In response, Examiner disagrees.  As discussed above, at least in pp. 18-21 of this Answer, this deficiency exists only in the erroneous formulation of the rejection Appellant argues against which is not the actual grounds of rejection applied to the claims.  As such, there is no requirement that Hitosugi or any other reference “cure” the deficiency Appellant has alleged which is not present in the actual grounds of rejection.

In addition to arguing that Hitosugi does not “cure the deficiencies” of the rejection of independent claim 17, Appellant argues on pp. 27-28 within the argument labeled as VI that Hitosugi does not teach all limitations of instant claim 22 with regard to selectively operating one of the compressors with the lowest volume index or all compressors based on demand.
In response, although Examiner agrees that Hitosugi is silent with regard to volume indices, Examiner disagrees regarding the alleged deficiency of the rejection of claim 22.  Specifically, the rejection is based on the modification of Okamoto with the teachings of 

Appellant argues on pp. 28-30 of the Brief in an argument labeled VII that the addition of Pierson to the combination of Okamoto, Lifson, and Taras, used in rejecting dependent claims 26-27 which depend upon claim 17 “does not cure the above-described deficiencies of Okamoto and Lifson”, repeating the arguments addressed above with 
In response, Examiner disagrees.  As discussed above, at least in pp. 18-21 of this Answer, this deficiency exists only in the erroneous formulation of the rejection Appellant argues against which is not the actual grounds of rejection applied to the claims.  As such, there is no requirement that Pierson or any other reference “cure” the deficiency Appellant has alleged which is not present in the actual grounds of rejection.
In addition to arguing that Pierson does not “cure the deficiencies” of the rejection of independent claim 17, Appellant argues on pp. 29-30 within the argument labeled as VII that Pierson does not teach all limitations of instant claim 26 with regard to configuring a combination of scroll compressors of different volume indices based on one of climate location or geographic location.
In response, although Examiner agrees that Pierson is silent with regard to using location to determine the number of compressors having different volume indices to include in a system, Examiner disagrees regarding the alleged deficiency of the rejection of claim 26.  Specifically, the rejection is based on the modification of Okamoto with the teachings of Lifson and of Pierson.  Okamoto teaches operating compressors selectively based on their respective efficiencies at different temperatures based on the actual sensed temperature.  Pierson provides a broad teaching that, in the configuration of an HVAC system, different components or different numbers of different components may be desirable based on the geographic location in which the system is to be used (Pierson, col. 10, lines 13-17) which suggests regarding the system of Okamoto that the numbers of compressors with different efficiency properties may be used to increase efficiency for 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763    


/THOMAS C BARRETT/MQAS, TC 3700                                                                                                                                                                                                           
                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.